Motion is made to dismiss because the case-made was not served on the defendant in error within the time extended by the court for service and settlement of the case-made. It appears that the time granted for making and serving case-made expired on July 5, 1920. On the following day, July 6, 1920, the court attempted to grant an additional 60 days' time. This it was without jurisdiction to do.
When the time fixed for making and serving a case-made is allowed to elapse, an order subsequently made by the trial court extending the time for making and serving case-made is void, and the case-made served by virtue of such order of extension is a nullity and confers no jurisdiction upon this court. Walker v. Reginald, 51 Okla. 10, 151 P. 680; Bray v. Bray, 25 Okla. 71, 105 P. 200, and cases cited therein.
The motion to dismiss is therefore sustained.
All the Justices concur.